PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/605,291
Filing Date: 25 May 2017
Appellant(s): Yudanov et al.



__________________
Thomas A. Mattioli (Reg. #56,773)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 23, 2021 appealing from the Office Action mailed October 06, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 06, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
No rejection is withdrawn.

The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-17 and 24-44 are rejected under 35 U.S.C. §103 as being unpatentable over Norman (US Publication No. 2010/0195363 hereinafter “Norman”) in view of Smith (US Patent No. 9,432,298 hereinafter “Smith”). Claims 18-23 are rejected under 35 U.S.C. §103 as being unpatentable over Norman in view of Smith, and further in view of Thottethodi et al. (US. Publication No. 2014/0177626 hereinafter “Thottethodi”).

(2) Response to Argument
Arguments are primarily presented with respect to independent claims 1 and 24, and limitations that appear in all pending claims.

	Argument 1: There is no disclosure, teaching or suggestion in Norman in view of Smith and Thottethodi of “receiving a memory operation request at the first memory controller from a processor via a first bus; on a condition that the memory operation request is associated with the second logic, communicating the memory operation request to the second memory 

Response: As per argument 1, the Examiner respectfully disagrees. Norman discloses integrated memory stacks in Fig. 7, paragraph [0044] depicted in multiple memory layers (items 704, 706, 708, 712, 714). The ability of receiving a write or read operation at a first memory controller (Fig. 4A – SRAM I/F controller 406 within the SRAM interface (FEOL) 404) from a processor via a first bus (Paragraph [0015] & Fig. 5 showing a processor 502a via high speed data bus 510).
Furthermore, Norman discloses in paragraphs [0042] & Figs. 4A, 4B that the integrated
memory stacks can be configured to perform a memory operation request associated with a first logic and a first protocol, in this case, data operations using SRAM Interface (FEOL) 404 using a SRAM protocol; and configured to perform a memory operation request associated with a second logic and a second protocol communicating the memory operation request to the second memory controller via a side bus, in this case, data operations using DRAM I/F controller 416 within DRAM Interface (FEOL) 414 using a DRAM protocol using the side bus 412.
	As a result of the teachings of Norman combined with the teachings of Smith and Thottethodi, the Examiner believes that the combined references could be used to implement the claim limitations of the present invention. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181                                                                                                                                                                                                        
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                   
 


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.